The appeal is from the judgment denying motion for a new trial.
There was direct conflict in the evidence as to the employment of plaintiff in and about the impeachment case and the item of $2,000 for appellants' alleged service in that proceeding.
The evidence is without dispute that plaintiff examined the abstract of title for defendant and for which the reasonable charge of $25 was made, and that for $50 as a fee for legal services rendered defendant in the case of Georgia Casualty Company, and for the $40 in the case of Kirkpatrick Sand 
Cement Company. The reasonableness of these several charges for legal services rendered in that behalf was shown by plaintiffs and their witnesses.
Defendant, as a witness in his own behalf, disputed the employment of plaintiff as counsel in the matter of the impeachment, claiming that such services as were rendered in that matter were gratuitous and without charge. However, he made no denial as to the foregoing items of the account aggregating $115. And as for that, made no defense as to these items.
The verdict for defendant is not sustained by the great preponderance of the evidence (Code, § 9516), as we have indicated. As to these items the verdict is contrary to the uncontroverted evidence and should have been set aside on the motion duly made and insisted upon to the court. Gassenheimer v. Western Ry., 175 Ala. 319, 57 So. 718, 40 L.R.A. (N.S.) 998; A. G. S. R. Co. v. Powers, 73 Ala. 248. In regard to the uncontroverted items, the verdict was in palpable disregard of the evidence. This indicates the error of the trial court in overruling the motion for a new trial.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur. *Page 379